DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-19 are currently pending (claim 1-9 and 11-19 are withdrawn from consideration).

Election/Restriction
2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-9, 11-19 drawn to Group I
II.	Claim 10, drawn to Group II
The inventions are distinct, each from the other because of the following reasons:
3.	Inventions I and II are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect. Key distinctions (non-exhaustive) of each group are as follows: with respect to group I, logical channel prioritization (potentially classifiable under H04W 72/1242); with respect to group II, cancellation functionality (potentially classifiable under H04W 72/12). The inventions do not overlap in scope, and there is nothing of record to show them to be obvious variants.
Applicant’s election WITHOUT traverse of Group II (claim 10) is acknowledged. This election was made by Joseph Su on January 14, 2022.

Drawings
4.	Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated1. See MPEP § 608.02(g). Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

9.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the non-patent literature document titled Remaining Issues with Pre-emptive BSR (hereinafter “R2-1910030”), in view of the non-patent literature document titled UL Scheduling Latency in IAB System (hereinafter “R2-1906915”)2, and in further view of either the non-patent literature document titled Discussion (hereinafter “R2-1906915”) or U.S. Publication No. 2017/0353819 (hereinafter “Yin”).

Regarding claim 10: R2-1910030 teaches a method used by a network apparatus for cancelling a triggered buffer status report in a multi-hop wireless network, the method comprising: 
receiving a first buffer status report (BSR) message which indicates a wireless resource to be needed for a upstream data from a child node; and triggering a pre-emptive BSR message in response to the first BSR (See, e.g., sections 1-3; note from section 1, a BSR received from a child node triggers a pre-emptive BSR). 
(See, e.g., figure 1 and section 2. Note also teachings overlapping with R2-1910030; “early BSR” corresponds to a pre-emptive BSR.). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of R2-1906915, such as the described BSR triggering functionalities, within the system of R2-1910030, in order to reduce latentcy.
R2-1910030 modified by R2-1906915 does not explicitly state “cancelling the second BSR in response to the pre-emptive BSR message and the second BSR message correspond to the same upstream data.” However, this feature is taught by R2-1901025 (See, e.g., sections 1 and 2; note cancellation if pending data is accommodated). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of R2-1901025, such as the described cancellation functionality, within the system of R2-1910030 modified by R2-1906915, in order to reduce signaling overhead.
Alternatively, this said feature is taught by Yin (See, e.g., [0363] and [0403]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Yin, such as the described cancellation functionality, within the system of R2-1910030 modified by R2-1906915, in order to reduce signaling overhead.

Relevant Art
10.	The following prior art not relied upon in this Office action is considered pertinent to Applicant's disclosure: See form PTO-892.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SLOMS whose telephone number is (571)270-7520. The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICHOLAS SLOMS/            Primary Examiner, Art Unit 2476                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Figure 1 of the instant application corresponds, for instance, to figure 1 of the document cited in Applicant’s Information Disclosure Statement submitted September 1, 2020 (Non-Patent Literature Documents, cite no. 1).
        2 This document was cited in Applicant’s Information Disclosure Statement submitted September 1, 2020 (Non-Patent Literature Documents, cite no. 1).